Exhibit 99.1 Contact:Edmund E. Kroll Senior Vice President, Finance and Investor Relations (212) 759-0382 FOR IMMEDIATE RELEASE CENTENE CORPORATION TO PROVIDE 2, 2010 COMPANY REAFFIRMS 2 ST. LOUIS, MISSOURI (December 10, 2009) — Centene Corporation (NYSE: CNC) today announced that it plans to release its 2010 financial guidance at approximately 6:00 AM (Eastern Time) on Friday, January 8, 2010, and host a conference call afterwards at approximately 8:30 AM (Eastern Time) to discuss the details of its guidance. Michael
